DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings were received on 8/1/2018.  These drawings are accepted for examination.

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim (at present). Election was made without traverse in the reply filed on 3/17/2021.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(b):

 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claims 6-7, it is unclear what limitation is required first by claim 6, as the mechanical properties of a balloon, when deformed, inherently change. This creates a situation where the language of the claim provides no further teaching when read with a reasonable interpretation. Additionally, the balloon itself has more than just 1 point in space where it contacts tissue, and as such, the recitation of claim 7, regarding “exhibits a stiffness characteristic at its point of contact with tissue as compared with other areas of the balloon” is indefinite. 

With regard to claim 7, it is noted that the definition of the stiffness characteristic is unclear. A recitation of “differs, is reduced, etc” is necessary to help define the scope. Finally, the specification only discloses that the segments of the balloon can have reduced stiffness at a maximum radius, and not in response to contacting tissue, and as such the limitation is dependent on the radius of the balloon, not the contact of tissue. 

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The subject matter of the “balloon exhibiting a stiffness characteristic at its point of contact with tissue as compared to other areas of the balloon” is not enabled. As mentioned above, the instant specification enables the reduction in stiffness at the maximum radius and not in response to the “point of contact” as claimed. 
Thus, while the claim would be enabling for a reduction in stiffness as the “change, reduction, or difference” as a result of the radius of the balloon as enabled by the specification, it does not reasonably .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-14 and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warnking et al (US 10,123,903). Regarding claims 1 and 21, Warnking et al discloses and teaches an imaging catheter including a balloon at the distal portion of the catheter, and impulse generator in mechanical communication with the balloon such that the impulses can be transmitted to an external location via the balloon. The Warnking et al reference additionally teaches intracardiac uses, the control of the impulse generator to image a location/lesion, and the manipulation of the catheter to rotate the imaging catheter and image a circular (360 degree) pattern around the central axis (Fig 5-6, Col 8 Line 14-64).
Regarding claims 2, 4-5, and 22, Warnking et al discloses and teaches the impulse generator to be within the balloon, the impulse generator including an ultrasound crystal, the lumen of the catheter 

Regarding claims 6-9, the balloon of Warnking et al can include regions with different mechanical properties (either inherently or situationally, as the physics of a balloon changes as it expands, Claim 6, Col 8 Line 60-Col 9 Line 30, Col 11 line 16-37, Fig 7), the stiffness of the outer portion of the balloon changes as it expands, and wherein a second balloon is also disclosed for conforming to surrounding tissues (Fig 1-3) (Note the liquid in the balloon has the same properties due to homogeneity, but not the balloon itself as it expands Col 8 Line 65-Col 9 Line 45). 

Regarding claims 10-12, the device of Warnking et al includes a shaping wire and straightening wire in order to adjust the shape of the catheter, the second balloon can be adjusted to encompass less surface area than the first balloon, the imaging catheter is capable of being robotically manipulated (element 94 and Col 7 Line 30-55)), and the imaging catheter is capable of generating an image of sections of tissues (Fig 1-3, 7, Col 5 Line 1-Col 6 Line 14). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warnking et al (cited above) in view of Larson et al (US 2013/0211436). Warnking et al discloses what is listed above, and additionally the rotation of the catheter to complete sectional images and views of the surrounding . 
Attention is hereby directed to the teaching reference to Larson et al which expressly discuses and teaches the monitoring of cardiac activity to gate the excitations during specific cardiac cycles with piezoelectric crystal elements, and the use of an ultrasonic crystal for interrogation (0063, 0019). Larson et al additionally discloses the monitoring of lesion properties and the display of lesion data (0050, 0019, 0072-0079). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Larson et al with those of Warnking et al in order to facilitate monitoring and assessment of lesion structures via ultrasonic interrogation (0039, Larson).
 
Claims 13-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Warnking et al (cited above) in view of Lu (US 2015/0272548). Warnking et al discloses what is listed above, but fails to expressly disclose or teach the imaging of sectors with elevation control between about 5 and 50 degrees during imaging. 

In the same area of cardiac imaging attention is directed to the teaching reference to Lu which expressly discloses and teaches the sector scanning and mechanical elevation adjustment of catheter elements between elevation angles of 5 to 50 degrees to enable sector scanning (0027, 0030-0033, 0039-0042, 0045). It would have been obvious to one of ordinary skill at the time of the invention to have utilized this teaching of sector scanning with the teachings of Warnking et al in order to facilitate a sector-scanned interrogation of cardiac structures with elevation changes in order to more-easily image particular structures of the anatomy (geometric improvements; 0045-0046).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL LAMPRECHT/               Primary Examiner, Art Unit 3793